Citation Nr: 1632522	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  08-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was conducted before a RO Decision Review Officer (DRO) in February 2009.  In August 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  Copies of the transcripts are of record.  


FINDING OF FACT

It is as likely as not that the Veteran's degenerative disc disease of the lumbar spine is etiologically related to his active service, to include an in-service fall.


CONCLUSION OF LAW

The criteria for service connection for chronic low back disability, to include degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); degenerative disc disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In a June 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued an order granting a March 2015 joint motion for remand (JMR).  The appeal was returned to the Board for action consistent with the March 2015 JMR.  The Board again denied the Veteran's claim in an August 2015 decision.  The Veteran appealed the decision to the Court, which issued an order granting a June 2016 JMR.  The appeal has returned to the Board for action consistent with the June 2016 JMR.

The Board decisions to deny the Veteran's claim was based on its finding that the Veteran had failed to provide competent and credible evidence that he had been experiencing chronic low back pain since a documented in service injury.  The Parties to the JMR have disagreed.  In its more recent June 2016 JMR, they determined that the 20 year gap between service discharge and the Veteran seeking treatment for back problems was not probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006).  They similarly found it unpersuasive that the Veteran failed to identify a back disorder when he filed his 1983 claim for compensation for a left leg disorder, which reportedly stemmed from the same injury.  

The Parties have essentially agreed that the Veteran presented competent and credible evidence of continuity of low back symptomatology, i.e., evidence of chronic low back pain since service.  The existing medical evidence suggests that the Veteran's current complaints of low back pain are due to his diagnosed degenerative disc disease of the lumbar spine.  Based on these findings, there is sufficient evidence to demonstrate that that the Veteran's degenerative disc disease of the lumbar spine is etiologically related to his active service, to include an in-service fall.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


